In an action for separation, the appeal is from an order made on January 26, 1955, granting a motion for alimony pendente lite and for a counsel'fee, and from an order made on February 17, 1955, granting reargument of said motion but adhering to the original decision. Order of February 17, 1955, modified by striking out everything following the word “ reargument ” in the second ordering paragraph and by substituting in lieu thereof provisions to the effect that the amount fixed in the order of January 26, 1955, for alimony be reduced from $75 a week to $50 a week, that the amount fixed therein as counsel fee be reduced from $750 to $500, and that each of the two payments on account of said counsel fee be reduced from $375 to $250. The amounts awarded as alimony and counsel fee are excessive. The amounts to which we presently reduce said awards are based on the papers in the record before us. At the time of the trial of the action it may be that the facts can be fully developed and that, based thereon, a determination might correctly be made that provision for support of respondent and the issue of the marriage in a judgment, if granted, should be in a different amount. Appeal from order dated January 26, 1955, dismissed, without costs. Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.